DETAILED ACTION
This action is in response to the amended claims filed on 06/18/2020.
Claims 1-14 and 16 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-13 are drawn to a system/device, Claims 14 and 16 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-14 and 16 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for tuning one or more ECG analysis criteria and performing cardiac analysis. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor and an ECG device to implement the abstract idea for steps for tuning the ECG device based on received data by the processor which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
The limitations of independent claims 1 recites the steps for: 
“receive[ing] a location of the ECG device; tune[ing] one or more ECG analysis criteria for the received location to generate one or more ECG analysis criteria tuned for the received location; perform[ing] cardiac analysis by applying the one or more ECG analysis criteria tuned for the received location to the one or more ECG traces to generate cardiac analysis information”
Independent claim 14 recites similar limitation in claim 1 to include:
“associate[ing] the ECG device with a medical department based on the received location; tune[ing] one or more ECG analysis criteria of the ECG device for the medical department with which the ECG device is associated to generate one or more ECG analysis criteria tuned for the associated medical department; perform[ing] cardiac analysis by applying the one or more ECG analysis criteria tuned for the associated medical department to the one or more ECG traces to generate cardiac analysis information”
These limitations, as drafted, given the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the a non - transitory storage medium, processor, ECG device, the claimed invention amounts to performance of the limitations of a method of organizing human activity, of managing personal behavior and interactions to provide a recommendation to a patient. These claims encompass a person of following instructions for tuning analysis criteria of an ECG based on the criteria specifics and perform a cardiac analysis based on information received by the processor. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity: grouping of abstract ideas. 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by a human actor but for the recitation of generic computer components, then it falls within the “"method of organizing human activity: grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 14 recite the additional elements such as “cardiac device, electrocardiograph (ECG device), memory, processor, non-transitory storage medium” that implements the identified abstract idea, (see, Applicant, 0026, 0028). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). In addition, the claims reciting additional elements “operate[ing] the ECG device to acquire one or more ECG traces” in claim 1, 14, and “wherein the receiving, associating, tuning, operating, and performing of cardiac analysis are performed by one or more electronic processors” in claim 14 which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0030, 0032, 0033) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1, 14 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and operating). The generic computing elements (cardiac device, processor, ECG device) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as analyzing information, (See, MPEP §2016.05(d)) 1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-13 and 16 include all of the limitations of claim(s) 1 and 14 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claim 2-13 and 16  the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “ECG device, RFID, non-transitory storage medium, nurses' station, processor”. In particular, the claims recite the additional elements that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “stores…” in claim 5 and “outputting at least one of a cardiac analysis display and a cardiac analysis audio alarm in accord with the generated cardiac analysis information” in claim 13 which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “cardiac device, ECG device” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component2. The additional element of Cardiac device storing data amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev, and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiukkonen (US 2017/0242968 A1) in view of Volpe (US2017/0258401A1) in view of Horacek et al. (WO 2016/166627 A1 – “Horacek”)

Regarding Claim 1 (Currently Amended), Kiukkonen teaches a cardiac device comprising:
an electrocardiograph (ECG device); an electronic processor; and a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform a process including: Kiukkonen discloses an apparatus comprising a patient medical monitor to provide patient data such as electrocardiogram (ECG) and includes an electronic processor executing instruction stored on a non-transitory storage medium (Kiukkonen: [0030], [0033], [0038])
receiving a location of the ECG device within a medical facility Kiukkonen discloses patient monitoring device provides an indication of the context of the device such as location within a hospital such as in a specific department or unit of the hospital (Kiukkonen: [0039], [0046])
tuning one or more ECG analysis criteria for the received location within the medical facility to generate one or more ECG analysis criteria tuned for the received location Kiukkonen discloses based on determining a patient monitoring device located in a different department of a hospital, a configuration or reconfiguration associated with the department is provided that includes a template(s) defines measurement parameters [analysis criteria] (Kiukkonen: [0040]-[0041], [0044])
However, Kiukkonen does not expressly disclose ECG analysis criteria and operating ECG to acquire ECG traces for performing cardiac analysis

Volpe teaches 
tuning one or more ECG analysis criteria for the received location Volpe discloses a patient monitoring device comprising a location-specific processing component is configured to automatically adapt data processing [tuning] based on the monitoring device is being detected within a preference location [received location] to perform different cardiac calculation of parameters such as heart rate that are related to, for example, arrhythmia possible problem or event such as atrial fibrillation, bradycardia, supraventricular tachycardia, etc. [ECG analysis criteria] [ (Volpe: [0058]-[0060], [0101])
performing cardiac analysis by applying the one or more ECG analysis criteria tuned for the received location to the one or more ECG traces to generate cardiac analysis information Volpe discloses performing calculation of heart rate information, sinus rhythm metrics and rate, etc. onset and exist events, max, min, average heart rate and threshold values [performing cardiac analysis] to generate cardiac analysis information to possible issues activating arrhythmia such as atrial fibrillation, bradycardia, supraventricular tachycardia, etc. [ECG analysis criteria] (Volpe: [0058]-[0060]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kiukkonen to incorporate ECG analysis criteria among the templates disclosed and preform cardiac analysis in relation to location, as taught by Volpe which helps providing an improved patient care with a greater patient quality of life (Volpe: [0007]).
The combination of Kiukkonen and Volpe discloses an ECG traces (Volpe: [0060]), however, does not expressly disclose operating the ECG to acquire ECG traces. 

Horacek teaches  
operating the ECG device to acquire one or more ECG traces Horacek discloses a patient is assessed at different departments of a hospital using [operating] a patient monitor with ECG data acquisition capability or dedicated ECG system to acquire and output traces from the ECG leads (Horacek: [p. 9, line 16-22], [p. 10, line 6-10], [Fig. 6])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen and Volpe to incorporate ECG traces generated using an ECG monitor, as taught by Horacek which helps improving accuracy interpreting a cardiac event and reduce false-negatives (Horacek: [p. 2, line 1-6]).

Regarding Claim 2 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1 wherein the tuning comprises: 
associating the ECG device with a medical department based on the received location; Kiukkonen discloses patient monitoring device provides an indication the monitor is located at a hospital department [associating] based on proximity of a computing device associated with a respective department of a hospital (Kiukkonen: [0039], [0046])
tuning the one or more ECG analysis criteria for the medical department with which the ECG device is associated to generate one or more ECG analysis criteria tuned for the received location Kiukkonen discloses patient monitoring device provides an indication the monitor is located at a department [associated], adapt current configuration as being configured for the specific department according to the department identification (Kiukkonen: [0039], [0046]).
Volpe discloses ECG analysis criteria (Volpe: [0058]-[0060], [0101])
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1 further comprising: an RFID tag disposed on or with the ECG device; wherein the location of the ECG device is received from a real time locating service (RTLS) Kiukkonen does not discloses RFID tags for identifying location of patient monitor. Volpe discloses using RFID for determining proximity to a department computing device [location] and using GPS transmitters and receivers to calculate and determine the location of controllers based on the one or more recorded locations and the one or more calculated signal strengths (Volpe: [0036], [0074], [0078]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kiukkonen to incorporate using the RFID tags and GPS controllers and receiver to identify location, as taught by Volpe which helps providing an improved patient care with a greater patient quality of life (Volpe: [0007]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kiukkonen to use the GPS receiver and transmitter for monitoring proximity using fixed locations controllers and RFID tags to record movement of a monitoring device inside the hospital, as taught by Volpe since the claimed invention is disclosing a real time locating service (RTLS) which would have performed the same function in combination as each did separately. calculating proximity using fixed controllers, GPS transmitter and receiver of a hospital, as taught by Volpe which would perform that same function in as disclosed in the claim, making the results predictable to one of ordinary skill in the art (MPEP 2143)3.

Regarding Claim 6 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the tuning comprises: setting at least one abnormal cardiac condition detection threshold of the one or more ECG analysis criteria for the received location Kiukkonen does not discloses ECG analysis detection threshold. Volpe discloses abnormal cardiac condition(s) and using a threshold values for ECG analysis criteria (Volpe: [0060]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kiukkonen to incorporate ECG analysis criteria threshold for abnormal cardiac condition(s), as taught by Volpe which helps providing an improved patient care with a greater patient quality of life (Volpe: [0007]).

Regarding Claim 8 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the ECG device comprises a diagnostic ECG device and the tuning is further based on an ECG order Kiukkonen discloses monitoring device comprising an ECG short term monitoring [diagnostic device] and configuring a monitoring device based on request made by a medical professional caring for a patient [order] (Kiukkonen: [Fig. 1], [0031], [0053]).

Regarding Claim 9 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the ECG device comprises a diagnostic ECG device and the one or more ECG analysis criteria include at least STEMI diagnostic criteria and atrial fibrillation diagnostic criteria Kiukkonen does not discloses ECG analysis criteria includes atrial fibrillation diagnostics. Volpe discloses ECG information includes atrial fibrillation values [atrial fibrillation diagnostic criteria] (Volpe: [0059]-[0060]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination of Kiukkonen, Volpe does not disclose ECG analysis criteria includes STEMI diagnostic. Horacek discloses ECG analysis criteria includes STEMI diagnostic (Horacek: [p. 5, line 16-23], [p. 6, line 18-19]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen and Volpe to incorporate STEMI ECG analysis criteria, as taught by Horacek which helps improving accuracy interpreting a cardiac event and reduce false-negatives (Horacek: [p. 2, line 1-6]).

Regarding Claim 10 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the process further includes: tuning the one or more ECG analysis criteria for at least one of age, gender, height, weight, body mass index, and chronic conditions such as high blood pressure, diabetes, renal failure of the monitored patient whereby the one or more ECG analysis criteria tuned for the received location are also tuned for at least one of the age and gender of the monitored patient Kiukkonen discloses configuring patient monitors according to location however does not disclose configuring the analysis criteria according age or gender. Horacek discloses ECG analysis criteria using patient gender (Horacek: [p. 2, line 9], [p. 9, line 11-12], [p. 18, line 27-29], [Fig. 5]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen and Volpe to incorporate ECG analysis criteria according to a gender, as taught by Horacek which helps improving accuracy interpreting a cardiac event and reduce false-negatives (Horacek: [p. 2, line 1-6]).

Regarding Claim 11 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the non-transitory storage medium and the electronic processor include a non-transitory storage medium and an electronic processor assembled with the ECG device as a portable ECG unit Kiukkonen discloses a monitoring device attached to a patient [portable] for monitoring the patient functions such as ECG monitoring when moving within a health facility that includes an apparatus comprising a non-transitory storage medium and an electronic processor (Kiukkonen: [0030]-[0033], [0053]).

Regarding Claim 12 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the non-transitory storage medium and the electronic processor include a remote non-transitory storage medium and a remote electronic processor that are separate from the ECG device and the ECG device includes a communication interface via which the ECG device communicates with the remote electronic processor Kiukkonen discloses a monitoring device [ECG device] that includes a communication interface to communicate with remote devices as server terminal/computing device via network comprising non-transitory storage medium and a processor separate from the monitoring device non-transitory storage medium and processor (Kiukkonen: [Fig. 1, 2], [0010], [0030]-[0033], [0053]).

Regarding Claim 13 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the process further includes: outputting at least one of a cardiac analysis display and a cardiac analysis audio alarm in accord with the generated cardiac analysis information Horacek discloses patient monitor or dedicated ECG system includes a display for outputting detector traces analysis indicating an issue and include an audio alarm warns of a detected cardiac issue (Horacek: [p. 10, line 1-6]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen and Volpe to incorporate outputting ECG traces displaying a cardiac analysis for an issue and provide an audio alarm, as taught by Horacek which helps improving accuracy interpreting a cardiac event and reduce false-negatives (Horacek: [p. 2, line 1-6]).

Regarding Claim 14 (Currently Amended), Kiukkonen teach a cardiac method comprising: 
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.


Claims 3, 5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiukkonen (US 2017/0242968 A1) in view of Volpe (US 2017/0258401 A1) Horacek et al. (WO 2016/166627 A1 – “Horacek”) in view of Kiani et al. (US 2011/0105854 A1 –“Kiani”)

Regarding Claim 3 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches cardiac device of claim 2 wherein the tuning comprises: 
referencing a first lookup … to identify a department profile corresponding to the medical department associated with the ECG device Kiukkonen discloses providing department ID and unit ID for a plurality of different department as such the ID is used to refer to the department information [referencing department profile] associated with the medical device (Kiukkonen: [Fig. 3, 4], [0046])
referencing a second lookup … to identify ECG analysis criteria associated with the identified department profile Kiukkonen discloses using department ID and unit ID providing the department information [department profile] associated with the medical device to determine configuration of the monitoring unit based on a template among plurality of templates that determines measured parameters, intervals, alerts, etc. [analysis criteria] (Kiukkonen: [Fig. 3, 4], [0046], [0050])
However, the combination of Kiukkonen, Volpe, and Horacek does not expressly disclose a lookup table. 
Kiani teaches 
lookup table Kiani discloses a lookup table to determine the preference for displaying profile of parameters [analysis criteria] (Kiani: [Fig. 12], [0206]-[0208]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen, Volpe, and Gibson provide a lookup table, as taught by Kiani which helps increase the level of medical care given to the patient (Kiani: [0005]).

Regarding Claim 5 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the non-transitory storage medium further stores a tuning look-up table associating location-specific ECG analysis criteria with specific locations, and the tuning comprises: retrieving the one or more location-specific ECG analysis criteria for the received location from the tuning look-up table Kiukkonen discloses department information ID’s and templates defining the configuration(s) [analysis criteria] for each department ID maybe stored by a cloud service and providing the department ID and/or device ID to obtain the department templates for monitoring device configuration [location-specific analysis criteria] (Kiukkonen: [Fig. 3, 4], [0046], [0050])

However, the combination of Kiukkonen, Volpe, and Horacek does not expressly disclose a lookup table. 
Kiani teaches 
lookup table Kiani discloses a lookup table to determine the preference for displaying profile of parameters [analysis criteria] (Kiani: [Fig. 12], [0206]-[0208]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen, Volpe, and Horacek provide a lookup table, as taught by Kiani which helps increase the level of medical care given to the patient (Kiani: [0005]).

Regarding Claim 7 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac device of claim 1, wherein the ECG device comprises a monitoring ECG device and the receiving comprises: 
the combination discloses a patient monitoring device comprising a monitoring ECG device (Horacek: [p. 9, line 16-19]) and monitoring device location (Kiukkonen: [0039]), however does not expressly discloses identification of the assigned nurse station to provide location identification
Kiani teaches 
receiving identification of an assigned nurses' station to which the monitoring ECG device is assigned, wherein the location is identified as or based on the assigned nurses' station
Kiani discloses a nurses’ station assigned to patient monitoring device(s) and is associated with giver’s identification where the nurse’s station provide location of the monitoring device(s) (Kiani: [Fig. 12, 19, 20], [0162], [0178], [0179], [0259]-[0261]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen, Volpe, and Gibson provide nurse station information indicating a location of patient monitoring device, as taught by Kiani which helps increase the level of medical care given to the patient (Kiani: [0005]).

Regarding Claim 16 (Currently Amended), the combination of Kiukkonen, Volpe, and Horacek teaches the cardiac method of claim 14 wherein the ECG device comprises a monitoring ECG device and the receiving of the location of the ECG device comprises: the combination discloses a patient monitoring device comprising a monitoring ECG device (Horacek: [p. 9, line 16-19]) and monitoring device location (Kiukkonen: [0039]), however does not expressly discloses identification of the assigned nurse station to provide location identification
Kiani teaches 
receiving identification of a nurses' station to which the ECG device is assigned, wherein the received location is identified as the assigned nurses' station Kiani discloses a nurses’ station assigned to patient monitoring device(s) and is associated with giver’s identification where the nurse’s station provide location of the monitoring device(s) (Kiani: [Fig. 12, 19, 20], [0162], [0178], [0179], [0259]-[0261]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kiukkonen, Volpe, and Horacek provide nurse station information indicating a location of patient monitoring device, as taught by Kiani which helps increase the level of medical care given to the patient (Kiani: [0005]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2010/0274098		Patient Monitoring System
US 2012/0317327		Systems and Methods for Selecting Parameters Used in a Portable Patient Monitor
US 2013/0297350		System and Method for Providing Medical Caregiver and Equipment Management Patient Care
The references are relevant since it discloses a monitoring solution using a docking stations and a configuration setting adapted and discloses association of a patient to medical devices and conflict between medical devices based on association. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2015/0073820: [0016], [0023]
        2 US 2015/0073820: [0016], [0023]
        3 https://www.advancedmobilegroup.com/blog/10-reasons-why-you-need-a-real-time-locating-system#:~:text=GPS%20vs.-,RTLS,and%20lack%20fine%2Dgrained%20accuracy.